Citation Nr: 0533109	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1984 to July 1987 and from August 1991 to June 
1992.  These matters come to the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Houston RO.  The veteran requested a videoconference hearing.  
She failed to appear for such hearing scheduled in January 
2003.  In December 2003, the Board remanded the case for 
additional development of the evidence, and to satisfy 
certain due process considerations.   


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  A verified stressor in service is not shown; diagnoses of 
PTSD of record were based on unverified stressor events.

3.  Sleep apnea was not manifested in service; it is not 
shown that the veteran has sleep apnea, or that such 
disability would  be related to her active service.


CONCLUSION OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102. 3.303, 3.304 (2005).

2.  Service connection for sleep apnea is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2005). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A March 2002 statement of the case (SOC), March 2005 
supplemental SOC (SSOC), and letters in June 2001 and April 
2004 all provided at least some VCAA-type notice, i.e., of 
what the evidence showed, the criteria for establishing 
service connection, and the bases for the denial of the 
claims.  The June 2001 and April 2004 letters outlined the 
appellant's and VA's responsibilities in developing evidence 
to support the claims, advised her of what type of evidence 
would be pertinent to the claims, and advised her that she 
could identify evidence for VA to obtain or to obtain and 
submit the evidence on her own, and to submit any evidence in 
her possession that would support her claim.  See April 2004 
letter.

Although complete content-complying notice was not provided 
prior to the initial adjudication, the veteran has had full 
opportunity to respond and supplement the record, and to 
participate in the adjudicatory process after notice was 
given.  The claims were reviewed after full notice was given.  
See March 2005 SSOC.  The veteran is not prejudiced by any 
notice timing defect. 

Regarding the duty to assist, VA medical records and, to the 
extent possible, records of private treatment have been 
secured.  The veteran was examined by VA (specifically for 
PTSD).  The Board has considered whether an examination or 
medical opinion is necessary with respect to the claim 
seeking service connection for sleep apnea, and has 
determined that neither an examination nor a medical opinion 
is indicated.  38 C.F.R. § 3.159 (c)(4) stipulates that an 
examination or medical opinion is necessary when 
(summarized): The evidence shows current diagnosis or 
symptoms of current disability; establishes that there was 
disease, injury, or event in service; and indicates that the 
current disability may be related to the disease, injury, or 
event in service.  Here, there is no current diagnosis of 
sleep apnea, no evidence of sleep apnea in service, and no 
competent evidence suggesting that a current diagnosis of 
apnea would in any way be related to service.  The veteran 
has not identified any further pertinent records that remain 
outstanding.  VA's duty to assist is met.  

II. Factual Background

The veteran's second period of service includes service in 
the Persian Gulf.  The instant two claims involve 
disabilities that are clinically recognized diagnostic 
entities, and the undiagnosed illness provisions in 
38 U.S.C.A. § 1117 do not apply.

Service medical records from the veteran's first period of 
active duty include a November 1986 report of medical history 
that does not contain any complaints, findings, or diagnoses 
related to sleep apnea or psychiatric problems.  

On June 1991 VA examination, there were no findings related 
to sleep apnea or PTSD.

Service medical records from the veteran's second period of 
active duty include a June 1992 report of medical history 
noting that she reported difficulty falling asleep.  An 
undated medical examination report notes stress.

VA treatment records dated in March 1993 indicate that the 
veteran reported she was in a combat zone while in the 
Persian Gulf but did not come under fire.  She also indicated 
that she began to develop episodes of anxiety and a rapid 
heart beat eight months earlier, while on active duty.  The 
impression was panic disorder.  Records of VA treatment in 
May 1993 reflect that the veteran complained of panic 
attacks.  She reported that her first panic experiences 
occurred while she was in the Persian Gulf during Desert 
Storm, and that she has had recurrences at work and at home 
since then.  She reported that these episodes usually 
occurred when she made verbal presentations to a group, but 
that they also occasionally occurred for no reason.  She 
complained of difficulty falling asleep, but that she slept 
well.  On rare occasions she awakened perspiring but had no 
recollection of her dreams.  She related that while in the 
Persian Gulf she worked 13-hour days with no time off in a 
stressful environment, and that she now had difficulty 
relaxing.  Records dated in November 1993 and January 1994 
continued to note complaints of anxiety.  

A record of VA treatment in March 1994 indicates that the 
veteran reported difficulty falling asleep, but indicated 
that she slept through the night. 

On July 1994 VA examination, the veteran reported that her 
psychiatric history started after she returned from the 
Persian Gulf and that she was being treated for anxiety.  She 
also indicated that her sleep was disturbed.  The diagnoses 
were anxiety (NOS) and rule out alcohol abuse.

A September 1994 statement reveals that the veteran was 
referred to a social worker due to anxiety, depression, 
difficulty concentrating, sleep difficulty, and fatigue 
related to job stress.   

A November 1994 statement from a social worker advises that 
the veteran received counseling for stress with symptoms of 
sleeplessness, poor concentration and nervousness related to 
her job stress.
A December 1994 statement from A.F., M.D., indicates the 
veteran was his patient and that she had a diagnosis of 
generalized anxiety disorder.

In June 1995, the veteran participated in a VA research 
project.  A summary of the findings suggested that she 
experienced symptoms of dysthymia, panic disorder, social 
phobia, and PTSD.   The PTSD appeared to be related to 
psychologically traumatic events that occurred with she was 
in the Persian Gulf.  The report also indicated that the 
tests conducted were not intended as a comprehensive 
neuropsychological evaluation and that the conclusions that 
could be drawn from them were somewhat limited.  

A July 1995 VA treatment record indicates that she was 
evaluated for symptoms of depression and anxiety related to 
chronic stress from her work environment.  The diagnosis was 
major depression.

A July 1995 statement from a VA staff psychologist indicates 
that the veteran sought an evaluation and treatment for 
stress-related problems.  Results of the assessment suggested 
that she had experienced a major depressive episode, panic 
disorder, and symptoms of PTSD.  The veteran reported the 
onset of her PTSD symptoms was during Operation Desert Storm 
and that they were due to stressors such as fearing the 
inhalation of poisonous chemicals and witnessing another 
soldier accidentally getting hit and killed by a vehicle.

A September 1995 VA psychology note reflects that the veteran 
reported depressive symptoms dating back to her return from 
the Persian Gulf.  She attributed her current depressive 
symptoms to increased job stress.  She related that while 
serving in the Persian Gulf Theatre she witnessed a person 
run over by a truck and another person pass out and die.  She 
stated that from these events she developed PTSD symptoms 
including psychological distress and physiological responses 
to Desert Storm stimuli.  The diagnoses were major 
depression, single episode; panic disorder without 
agoraphobia, and PTSD.

In a December 1995 response to a request for stressor 
information pertaining to her PTSD claim, the veteran stated 
that a staff sergeant's car overturned, resulting in the 
sergeant becoming comatose, and that along with that sergeant 
she witnessed a child run over and killed.  She also reported 
that she witnessed a local man run over after falling from 
the back of a truck.  Her accounts were found insufficiently 
specific to seek verification.

In January 1998, the veteran was admitted to a VA facility 
for alcohol detoxification.  She complained of a depressed 
mood, anxiety, difficulty sleeping, and tremors.  The 
diagnoses, which primarily consisted of drug and alcohol 
dependence, included a provisional diagnosis of PTSD and 
sleep disorder (NOS).  The record also noted that the veteran 
had minimal symptoms for PTSD and that while there were 
positive symptoms, there were inconsistencies in her 
reporting of information.  A psychological consultation 
indicates that the veteran's symptoms were consistent with 
those commonly reported by individuals with PTSD.  Her main 
complaints involved recollections of people dying and 
reminders of the fires and fumes of oil burning.  She did not 
expound on specific experiences in the manner commonly found 
in other PTSD patients.  The diagnoses included PTSD.  With 
respect to the diagnosis of sleep disorder, the veteran was 
noted to have significant difficulty with sleeping.  She was 
given a combination of medications that was not adequate to 
relieve her insomnia.  After a trial of Ambien was started, 
she reported that she had "great" sleep.

On March 1998 VA examination, the examiner indicated that she 
did not have the veteran's claims file but did have a 
briefcase full of records and that the pertinent medical 
records were reviewed.  She indicated that while others have 
diagnosed the veteran as having PTSD, she did not see a clear 
delineation of stressors and symptoms in the medical records.  
She indicated that, as far as she could tell, the diagnosis 
had been made based on subjective reports provided as part of 
the testing and that this was usually a provisional 
diagnosis.  The veteran complained of an inability to sleep, 
shaky hands, jumpiness, sadness, suicidal ideation without a 
plan, paranoia, and fearfulness.  The diagnoses were alcohol 
dependence, depressive disorder (NOS), and anxiety disorder 
(NOS).  The examiner commented that the veteran's alcohol 
dependence was so intense that it overwhelmed other diagnoses 
and made it very difficult to assess her historical 
information or symptoms.  Symptoms of stress, night sweats, 
anxiety, memory problems, nightmares, were all consistent 
with alcohol dependence.  She also indicated that she did not 
have sufficient information unclouded by severe alcohol 
dependence to make a diagnosis of PTSD.

Records of VA treatment in 1998 and 1999 note diagnoses of 
PTSD.

In a September 1999 statement, the veteran's reported 
stressors were the death of her driver, being under constant 
threat, always being in fear for her life, and sexual 
comments and remarks.  

October 1999 statements from three people who know the 
veteran indicate that she began to have mental problems upon 
returning from the Persian Gulf.  They described symptoms she 
has experienced since her return, such as anxiety and panic 
attacks.  

A June 2001 report of findings of a VA evaluation and 
psychological testing indicates that the veteran reported a 
high level of anxiety while she was in the Persian Gulf.  Her 
reported psychiatric history indicates that she was being 
treated for PTSD as a result of trauma sustained during the 
Gulf War.  It was noted that she may have embellished her 
symptoms.  Diagnoses included PTSD.

On October 2004 VA examination, the physician reviewed the 
veteran's claims filed.  She noted that it was very difficult 
to elicit specific stressors from the veteran.  The veteran 
indicated that one of her drivers was killed in a vehicle 
accident.  She reported that she saw the body, but that she 
could not remember the driver's name.  She could provide no 
further details of her stressor.  The diagnoses were: 
Generalized anxiety disorder, panic disorder, alcohol 
dependence in unknown state, and agoraphobia.  The examiner 
stated that she did not diagnose PTSD because, in her 
opinion, the veteran did not show sufficient stressor detail 
or information to enable confirmation of a diagnosis of PTSD.  
The physician acknowledged that others have diagnosed PTSD, 
but that those diagnoses did not provide stressors of 
sufficient detail and completeness to give an adequate 
rationale for the diagnosis.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 
(1994).  Where the veteran did not engage in combat with the 
enemy, or the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

Here, the veteran did not engage in combat with the enemy, 
and she does not allege otherwise.  She reports various 
noncombat stressors, which include vague accounts of a driver 
(whose name she could not recall) being killed, of a staff 
sergeant being rendered comatose, of witnessing (along with 
the staff sergeant) a child run over and killed, and of 
witnessing another civilian death.  The deaths of civilians 
generally are not verifiable events (although the death of 
the child co-witnessed by another service-person could be 
corroborated by the other serviceperson).  However, the death 
of a military driver and the injury to an associate who was 
rendered comatose are events that should be verifiable.  The 
veteran was asked to provide sufficient information about 
such events to allow for verification.  She did not respond.  
Accordingly, no verified stressor event in service is shown.  

While there are diagnoses of PTSD, these are based on 
stressor events that are not confirmed.  Consequently, there 
is no need to resolve inconsistencies in the medical evidence 
between physicians who diagnosed PTSD and those that found 
that there was insufficient evidence to support the 
diagnosis.  Without credible supporting evidence of an in-
service stressor, even unequivocal medical evidence that a 
claimant has all the symptoms needed to establish that she 
has PTSD would be insufficient to establish service 
connection for the PTSD, i.e., establish that the PTSD is 
service related.  (Notably, the veteran has reported a 
nonservice- related stressor event, the drowning of a 
brother.  See November 2004 VA examination report.)  The 
veteran's own statements and contentions that she has PTSD 
due to traumatic events in  service cannot by themselves 
establish the diagnosis or a nexus between her current 
psychiatric problems and her military service.  As a 
layperson, she lacks the requisite training to determine 
medical diagnoses or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The preponderance of the evidence is 
against this claim and it also must be denied.

As for the claim seeking service connection for sleep apnea, 
there is no objective evidence of the disorder in service or 
at any time since.  The threshold matter that must be 
addressed in any claim seeking service connection is whether 
the claimant actually has the claimed disability.  Hickson, 
supra.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Without competent evidence (a medical diagnosis) of 
a current disability, there is no valid claim of service 
connection for such disability.  Notably, postservice records 
suggest that the veteran has problems with insomnia (An 
inability to sleep.  See Dorland's 27th ed. at 841 (1988)) 
and not sleep apnea (Transient attacks of failure of 
automatic control of respiration  . . . which becomes more 
pronounced during sleep.  Dorland's at 112.), the disability 
for which service connection is sought.  The veteran's own 
account that she has sleep apnea is not competent evidence.  
As a layperson, she does not have the requisite training to 
determine a medical diagnosis.  

In the absence of a current medical diagnosis of sleep apnea, 
evidence of sleep apnea in service, or any competent evidence 
that any sleep apnea may be related to service, the 
preponderance of the evidence is against the claim seeking 
service connection for such disability, and the claim must be 
denied. 


ORDER

Service connection for PTSD is denied.

Service connection for sleep apnea is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


